DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 12, the recitation of “a circular damper disposed without bending” constitutes new matter as there is no support for the negative limitation of “without bending” in the application as originally filed.

Regarding claim 13, the recitation of “a circular structure that does not need to be bent into a circle” constitutes new matter as there is no support for the negative limitation of “does not need to be bent into a circle” in the application as originally filed.

Regarding claim 29, the recitation of “without modification or bending” constitutes new matter as there is no support for this negative limitation in the application as originally filed.

Regarding claims 13-29, as depending from, and therefore encompassing the features and limitations of, rejected claim 12, these claims are rejected for similar reasons.


Claim Objections

Claim 21 objected to because of the following informalities:  the recitation of “the first plane” on line 4 of the claim lacks antecedent basis.  As understood from amendments filed 9/28/2022, “the first plane” is understood and interpreted to refer to  the “plane” as recited on line 11 in claim 12.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 17-25, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0116864 A1) further in view of Sampson (US 2010/0243855 A1).

Regarding claim 12, Lin in view of Sampson an apparatus comprising: 
a first structure (Fig. 9 element 10b); 
a second structure (Fig. 9 element 24b); and 
a circular damper (Fig. 9 element 32b) disposed without bending (wherein the damper may be slid into the penetration from the side opening) within a penetration (Fig. 9 element 25b) of the second structure (as shown in Fig. 8 and discussed in Paragraph [0035]), wherein the second structure fits within a first spacer (Fig. 9 element 324b) of the circular damper (as shown in Fig. 8 wherein the second structure is located between elements 321b of the damper); 
a plurality of second spacers (Fig. 8 elements 323b and 324b) disposed axially over a penetration of the circular damper and radially on the circular damper (as shown in Fig. 8 wherein the plurality of second spacers are shown to overlap the penetration axially); 
a bolt (Fig. 9 element 31b) disposed in the penetration of the circular damper and attached to the first structure (as discussed in Paragraph [0035]); and 
wherein the plurality of spacers are configured to allow the bolt to move within the penetration in a plane of the second structure (as discussed in Paragraphs [0034] and the Abstract).
Lin does not expressly disclose wherein the plurality of second spacers are disposed through the penetration of the circular damper.
Sampson teaches a plurality of spacers (Fig. 6 elements 78) disposed axially through a penetration of a damper (as shown in Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the plurality of second spacers axially through the penetration of the damper as taught by Sampson in the circular damper of the apparatus of Lin in order to evenly engage the bolt along the length direction within the circular damper (as suggested by Sampson Paragraph [0034]).

Regarding claim 13, Lin in view of Sampson the apparatus as set forth in claim 12 above and further wherein the circular damper comprises a circular structure that does not need to be bent into a circle (as shown in Lin Fig. 9 wherein element 321b is substantially circular in shape and element 321b of element 32b is circular in shape).

Regarding claim 14, Lin in view of Sampson the apparatus as set forth in claim 13 above and further wherein the plurality of second spaces are disposed within the penetration of the circular structure (as shown in Lin Fig. 9 wherein elements 3211b are shown to be located in the penetration of element 32b) and the circular damper is configured to allow the second structure to move in the plane (wherein it is well known in the art for dampers to allow for limited relative movement of the attached structures).

Regarding claim 17, Lin in view of Sampson discloses the apparatus as set forth in claim 12 above and further wherein the first spacer element is configured to support the second structure (as discussed in Lin Paragraph [0035]).

Regarding claim 18, Lin in view of Sampson discloses the apparatus as set forth in claim 12 above and further wherein the circular damper comprises a circular structure having an outer radius (as shown in Lin Fig. 9) and wherein the first structure includes a first portion extending in a second plane (wherein the side of Lin element 10b is interpreted to be a first portion extending in a second plane).

Regarding claim 19, Lin in view of Sampson discloses the apparatus as set forth in claim 12 above and further wherein the circular damper comprises a circular structure having an inner radius (as shown in Lin Fig. 9) and wherein the first structure includes a first portion extending in a second plane that is perpendicular to the plane (wherein the side of Lin element 10b is interpreted to be a first portion extending in a second plane which is perpendicular to the main plane of the second structure, interpreted as the first plane, as shown in Lin Fig. 9).

Regarding claim 20, Lin in view of Sampson discloses the apparatus as set forth in claim 12 above and further wherein the damper comprises a circular structure having an outer radius and an inner radius (as shown in Lin Fig. 9) and wherein the first structure includes a first portion extending in a second plane (wherein the lengthwise side of Lin element 10b is interpreted to be a first portion extending in a second plane) that is perpendicular to the plane and a second portion extending in a third plane (wherein the widthwise side of Lin element 10b is interpreted to be a second portion extending in a third plane).

Regarding claim 21, Lin in view of Sampson discloses the apparatus as set forth in claim 12 above and further wherein the plurality of second spacers are disposed axially within an inner radius of the circular damper (as shown in Lin Fig. 9 wherein elements 3211b overlap the inner radius of element 323b) and wherein the first structure includes a first portion extending in a second plane that is perpendicular to the plane (wherein the lengthwise side of Lin element 10b is interpreted to be a first portion extending in a second plane which is perpendicular to the main plane of the second structure, interpreted as the first plane, as shown in Lin Fig. 9) and a second portion extending in a third plane that is perpendicular to the first plane and the second plane (wherein the widthwise side of Lin element 10b is interpreted to be a second portion extending in a third plane which is perpendicular to the main plane of the second structure, interpreted as the first plane, and perpendicular to the second plane as shown in Lin Fig. 9).

Regarding claim 22, Lin in view of Sampson discloses the apparatus as set forth in claim 12 above and further wherein the plurality of second spaces are disposed axially within an inner radius of the penetration of the circular damper (as shown in Lin Fig. 9 wherein elements 3211b overlap the radius of element 323b on both the top and the bottom of element 32b) and the second structure includes a first portion extending in a second plane that is perpendicular to a third plane of the second structure (as shown in Lin Fig. 9 wherein element 247b is extended in a second plane upwards as described in Lin Paragraph [0033] and said vertical plane is perpendicular to the top surface of element 247b).

Regarding claim 23, Lin in view of Sampson discloses the apparatus as set forth in claim 12 above and further wherein the first structure is coplanar with the second structure (as shown in Lin Figs. 8 and 9 wherein the right hand edge of element 10b is coplanar with edge B4 of element 24b) and the second structure includes a first portion extending in a second plane that is perpendicular to a third plane of the second structure (as shown in Lin Fig. 9 wherein the portion of element 247b, in the widthwise direction of element 10b, is extended vertically in a second plane upwards as described in Lin Paragraph [0033] is interpreted as the first portion, and said vertical plane is perpendicular to the top surface of element 247b) and a second portion extending in a fourth plane (wherein the portion of element 247b, in the lengthwise direction of element 10b, is extended vertically in a fourth plane upwards as described in Lin Paragraph [0033] is interpreted as the second portion).

Regarding claim 24, Lin in view of Sampson discloses the apparatus as set forth in claim 12 above and further wherein the first structure can move relative to the second structure (as discussed in the Abstract of Lin) and the second structure includes a first portion extending in a second plane that is perpendicular to a third plane of the second structure (as shown in Lin Fig. 9 wherein the portion of element 247b, in the widthwise direction of element 10b, is extended vertically in a second plane upwards as described in Lin Paragraph [0033] is interpreted as the first portion, and said vertical plane is perpendicular to the top surface of element 247b) and a second portion extending in a fourth plane (wherein the portion of element 247b, in the lengthwise direction of element 10b, is extended vertically in a fourth plane upwards as described in Lin Paragraph [0033] is interpreted as the second portion).

Regarding claim 25, Lin in view of Sampson discloses the apparatus as set forth in claim 12 above and further wherein a first portion of the first structure is coplanar with a first portion of the second structure (as shown in Lin Figs. 8 and 9 wherein the right hand edge of element 10b is coplanar with edge B4 of element 24b) and the second structure includes a first portion extending in a second plane that is perpendicular to a third plane of the second structure (as shown in Lin Fig. 9 wherein the portion of element 247b, in the widthwise direction of element 10b, is extended vertically in a second plane upwards as described in Lin Paragraph [0033] is interpreted as the first portion, and said vertical plane is perpendicular to the top surface of element 247b) and a second portion extending in a fourth plane that is perpendicular to the third plane and the second plane (wherein the portion of element 247b, in the lengthwise direction of element 10b, is extended vertically in a fourth plane upwards as described in Lin Paragraph [0033] is interpreted as the second portion, which is perpendicular to both the aforementioned third and second planes as shown in Lin Fig. 9).

Regarding claim 28, Lin in view of Sampson the apparatus as set forth in claim 12 above and further comprising a plurality of circular dampers disposed within a plurality of penetrations of the second structure (as shown in Lin Figs. 8 and 9), wherein the second structure fits within a first spacer of each of the plurality of circular dampers (as shown in Lin Fig. 8).

Regarding claim 29, Lin in view of Sampson the apparatus as set forth in claim 12 above and further wherein the circular damper comprises a circular structure (Lin Fig. 9 elements 321b and 324b) having a plurality of outer radii without modifying or bending (wherein the outer radius of Lin 321b is shown to be larger than the outer radius of element 324b).


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Sampson as applied to claims 12-13 above, and further in view of Yuan et al. (US 9614325 B2).

Regarding claim 15, Lin in view of Sampson discloses the apparatus as set forth in claim 13 above and further wherein the circular damper comprises a circular structure and the plurality of second spaces are disposed radially on the circular structure (as shown in Lin Fig. 9 wherein elements 3211b are located radially) and the circular damper is configured to allow the second structure to move in the plane (wherein it is well known in the art for dampers to allow for limited relative movement of the attached structures).
Lin does not expressly disclose the circular damper is configured to allow the second structure to move in the plane to couple the a connector to a second connector.
Yuan teaches a damper configured to allow a second structure to move in one dimension relative to a first structure (as discussed in Column 6 lines 14-31) when the first connector is moved in a direction to be coupled to a second connector (Fig. 2 element 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a first connector on the first structure and a second connector on the second structure to provide a means of data communication between the first structure and the second structure in the apparatus, and further to utilize a damper which facilitated limited movement in order to allow alignment of misaligned connectors for mutual connection (as suggested by the Column 5 lines 27-50 of Yuan).

Regarding claim 16, Lin in view of Sampson the apparatus as set forth in claim 13 above and further wherein the plurality of second spaces are disposed axially within the penetration of the circular structure (as shown in Lin Fig. 9 wherein elements 3211b are located axially on the top and bottom of element 32b) and the circular damper is configured to allow the second structure to move in the plane (wherein it is well known in the art for dampers to allow for limited relative movement of the attached structures).
Lin does not expressly disclose the circular damper is configured to allow the second structure to move in the plane to couple a first connector to a second connector that is not aligned with the first connectors.
Yuan teaches a damper (Fig. 3A elements 14 and 15) disposed between a first structure and a second structure (as shown in Figs. 2 and 3A), the damper configured to allow the second structure to move in one dimension relative to the first structure (as discussed in Column 6 lines 14-31) when the first connector is moved in a direction to be coupled to a second connector (Fig. 2 element 9) that is not aligned with the first connector.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a first connector on the first structure and a second connector on the second structure to provide a means of data communication between the first structure and the second structure in the apparatus, and further to utilize a damper which facilitated limited movement in order to allow alignment of misaligned connectors for mutual connection (as suggested by the Column 5 lines 27-50 of Yuan).


Allowable Subject Matter

Claims 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 26, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 12, a combination of limitations that includes wherein the second structure includes a first portion extending in a second plane that is perpendicular to a third plane of the second structure and a second portion extending in a fourth plane that is perpendicular to the third plane and the second plane, and a second damper is disposed in a penetration of the first portion of the second structure .  None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 27, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 12, a combination of limitations that includes wherein the second structure includes a first portion extending in a second plane that is perpendicular to a third plane of the second structure and a second portion extending in a fourth plane that is perpendicular to the third plane and the second plane, a second circular damper disposed in a penetration of the first portion of the second structure and a third circular damper disposed in a penetration of the second portion of the second structure.  None of the reference art of record discloses or renders obvious such a combination.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".


Response to Arguments

Applicant’s arguments, see Remarks, filed 9/28/2022, with respect to Double Patenting have been fully considered and are persuasive.  The rejections of 6/28/2022 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 9/28/2022, with respect to rejections under 35 U.S.C. 112(a) have been fully considered but they are not persuasive.
The applicant has argued on pages 6 and 7 that the term “a circular damper disposed without bending” is not New Matter under 35 U.S.C. 112(a), however the examiner respectfully disagrees.  A definition of “disposed” from the Oxford Language dictionary defines the word as to “arrange in a particular position”, which, in light of the Specification and Figures as filed, is understood to refer to the placement of the circular damper into the apparatus as claimed.  With reference to claim 12, the claim recites “a circular damper disposed without bending within a penetration of the second damper”, in this case the examiner has understood the damper to be, in example, element 332 of figure 3 of the instant application, and the penetration to be element 320 of figure 3.  As such, it is clear that in order for the damper to be disposed, or “arranged in”, the penetration as recited in claim 12, the damper must be deformed to fit through the penetration.  As such, it would be clear to one of ordinary skill in the art that the damper must be bent, or otherwise deformed, in order to fit within the penetration as the penetration is clearly shown to be smaller than the largest diameter of the damper, and further, should the penetration be larger than the damper such that the damper could fit without bending or deformation, then the damper would simply fall out of the penetration and not retain the second structure in any particular position.  Similar language in claim 29 is similarly deemed to be New Matter that is not supported by the disclosure as filed.  
The applicant’s argument that the limitation is “not a negative limitation” but rather “is descriptive of the structure” is not persuasive in view of the interpretation of the limitation above in addition to the fact that the term “without bending” is not a structural description but a description of an action.  In describing a structure which is not bent, a structure may be described as “unbendable” or “rigid” to explicitly reference the properties of the structure, rather than the action performed upon it.  Similarly, claim 13 recites “a circular structure that does not need to be bent into a circle” is also interpreted as a description of an action and not of structure.  As such, a damper which is formed into a circular structure by bending is still a circular structure, and to require that the structure is not formed by bending is both a product-by-process limitation as well as a negative limitation in that the process by which the damper structure is being formed is being limited by how it is not allowed to be formed.  In both cases, however, there is no support for the limitations in the disclosure as filed.

Applicant’s arguments, see Remarks, filed 9/28/2022, with respect to Rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of 6/28/2022 have been withdrawn, however, as set forth above, an objection has been noted with respect to claim 21. 

Applicant’s arguments, see Remarks, filed 9/28/2022, with respect to rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
The applicant has argued on pages 7-10 that the combination of the Lin and Sampson references does not disclose of “a plurality of second spacers disposed axially through a penetration of the circular damper”, although it is noted by the examiner that in the last paragraph on page 7 of the Remarks the applicant has referenced the limitation in claim 12 of “a circular damper disposed without bending within a penetration of the second structure, wherein the second structure fits within a first spacer of the circular damper” but subsequent arguments are clearly toward the feature of the second spacers disposed axially through the penetration.  The applicant asserts that there is no explanation of to form a plurality of second spacers axially through the penetration of the damper as taught by Sampson, however the examiner points out that the Sampson reference indicates a molding operation may be used to form the damper (as discussed in Sampson Paragraph [0024]), it is further noted that the claims are drawn to a product rather than a method of fabrication, and as such, how a structure is formed is not material if such a structure is taught by the prior art.  Additionally, the applicant has referred to Paragraph [0017] of the instant application with regard to the material from which the damper is formed to indicate that the damper of Lin is not suitable, alleging that the damper of Lin is “formed of a rigid material”, however there is no indication of such a characteristic of the Lin damper in the reference to suggest this is the case.  Further, a combination of the Lin reference with the Sampson reference provides support for the material of the damper as Paragraphs [0023] and [0033] of the Sampson reference teaches a molded elastic material, such as EPDM, Neoprene, Silicone, HNBR, Nitrile or Viton RTM for use as the damper, disputing such a characterization of the damper being rigid.
The applicant further alleges on page 8 of the Remarks that the examiner has selectively chosen to rely on drawing in the prior art but not in the instant application, however the examiner respectfully disagrees with this characterization.  The examiner has thoroughly examined the drawing submitted in the instant application and has interpreted the drawings to fail to indicate a damper which could be disposed in the penetration without bending, or otherwise being deformed, as explained above.  The applicant states that Fig. 6 of Sampson does not disclose a plurality of second spacers disposed axially through a penetration of the circular damper, however, the examiner points out that the that elements 78 of Fig. 6 of Sampson are interpreted as a plurality of spacers, and such spacers are shown to penetrate axially through the damper in Fig. 8.  Further the reference indicates that the damper need not be formed in a flat manner and subsequently wrapped to form a circular structure, but rather that the damper is formed in a circular and an opening cut afterwards to allow the damper to be opened as needed (as described in Paragraph [0023] of Sampson).  But regardless of how the damper is formed in Sampson, the fact that the damper is formed into a circular structure meets the features and limitations as set forth by the claim.  The examiner points out that the teaching of the spacers through the penetration of the damper is the portion of the Sampson reference relied upon to modify the Lin reference.  As is shown in Fig. 9 of the Lin reference, the second spacer elements 323b and 324b are disposed over the penetration, but are not expressly shown to continue through the penetration.  The fact that the second spacers overlap the penetration indicates a desire to utilize the spacers to contact elements which extend through the penetration, such as a bolt element 31b of Lin.  The combination of the Lin reference as modified by the teachings of Sampson results in explicitly providing the second spacers not only overlapping the penetration (as is explicitly disclosed by Lin) but also continuing through the penetration (as shown in Fig. 8 of Sampson).
On Page 9 of the Remarks, the applicant alleges that the Sampson reference states “[o]nce assembled, the wrap bracket assembly 10 is fastened to a supporting surface to secure a tube 16.  The wrap bracket assembly 10 may be used to secure a variety of tubes including: pipes, hoses, ducts, lines, cables and harnesses…” which contradicts the statement in the above rejections that “it is well known in the art for dampers to allow for limited relative movement of the attached structures.”  The applicant indicates that this is not well known and that the damper of Sampson would not allow limited movement, however, as pointed out above, the Sampson reference indicates that the damper is formed of an elastic material (as discussed in Paragraphs [0023] and [0033] of Sampson), which is instantly and unquestionably known to exhibit the characteristic of being deformable under force, and as such would allow limited relative movement of two structure connected by way of such a material.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841